Merrick, J.
In considering the reasons of appeal filed in this case, the second, third, and fourth appear to me to present questions more properly addressing themselves to the consideration of the Commissioner in connection with the internal discipline and routine of practice of the Office, not involving matters cognizable before a judge of the Circuit Court upon appeal. The law undoubtedly requires of the Commissioner to aid the inventor by information and suitable references in remedying a defective 'specification or claim, and to assist his judgment in determining whether he should withdraw or persist in a rejected application ; but the manner of so doing is of necessity left to the sound discretion of- the Commissioner ; and whether the duty be well or insufficiently performed in a particular instance, is not the subject of review, and from the nature of such cases cannot be passed upon by a judge on appeal. I therefore dismiss those three objections from further inquiry.
The first, fifth, and sixth reasons of appeal amount to but one, viz., that his invention has not been anticipated by any other, and particularly that the English patent of Osman (described in the thirty-first volume of English Specifications for 1856, No. 2,513) does not embrace his claim. The examiner originally in charge of the case rejected the claim upon reference to the patent of Alexander Douglass of April 21st, 1857 (No. 17,082) ; but upon review of his decision upon two successive modifications of the claim, the Commissioner, confirming reports of the board of review, declared that reference inapplicable, upon the ground that Chambers relied upon a combination of a corset band with the frame-work of a hooped skirt, and that this was not to be found in Douglass’ invention, but that the essential features of his invention were embraced by Osman’s patent. Upon comparing Osman’s patent with Douglass’, I have not been able to discover the combination of a corset band furnished with distributing stays upon the back, sides, and front thereof, any more than -in Douglass’; but in the element of usefulness-and novelty most'relied *644upon in the present claim, to wit, the distribution of weight and compression upon the parts of the body best adapted to sustain weight and compression, the advantage appears to me to be with the Douglass patent, in this: that Osman’s transfers the weight from the circle of the waist by three perpendicular strips of metal, forming the heads or fulcrums of the three springs which make the bustle, while the cords or adjustable metallic bands marked in Douglass’ drawings C C distribute that same weight much more perfectly and on a much larger surface of the lower back and hips of the wearer. If, therefore, Douglass’ invention is not in the way of the combination claimed by Chambers, neither is the patent of Osman. If the application of Chambers extended no further than to a partial relief of the waist of the wearer, by distributing a portion of the weight of the dress upon the strong parts of the back, I should feel obliged to reject the claim upon that reference ; but the claim goes not only to the relief of weight upon the waist, but to the relief of the waist from the ill effects of the necessary confinement and compression along the front of the circle of the waist; and this is accomplished by the continuation of the corset and its arrangement in such way as to operate as an abdominal supporter, and making the weight and stricture, which might prove injurious if limited to the waist, beneficial, by distributing them, by means of the stays and lacings of the corset, over the whole abdomen. In this way, it appears to me that he has introduced a new feature of general distribution of weight and compression over the abdomen, loins, and back not found in the other patents, and sufficiently distinctive to entitle him to a pafent for his combination of a bustle with a corset, in the manner described in his specifications. The vital element of Douglass’ invention, although, as I have just said, it embraces some parts of Chambers’ claim, consists in the admirable adaptation of the adjusting cords' C C, which give lightness and form to the article and enable the wearer from time to time to change the arc of its curvature in obedience to the demands of good taste. And looking to this as the controlling idea in Douglass’ patent, I cannot think that the invention of Chambers materially conflicts with it, and hence conclude that each should receive from a discriminating public the appropriate rewards for his ingenuity.
A. Pollok, for the appellants.